Case 1:19-cv-09087-VEC Document 3 Filed 10/01/19 Page 163.6 Jéor/ | ; TT

JUDGE CAPRON)

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

WILLISREING, » 1ICV9087

Plaintiff,
ORDER TO SHOW CAUSE FOR
-V- PRELIMINARY INJUNCTION AND
TEMPORARY RESTRAINING
DAVID LITTELL AND LOCKTON RE, LLC ORDER
Defendants.

 

 

Upon the annexed Memorandum of Law, the Declaration of Richard Macrane, and all of

the exhibits annexed thereto, it is

ORDERED, that the above named Defendants show cause before this Court, at

‘0 at var
Room q g , United States Courthouse, SA@=Pearl sooceent skal in the City, County and State of
ANALY’
New York, on Oct, V7 , 2019, at lot gu o’clock in the | worn Sa thereof, or as

soon thereafter as counsel may be heard, why an order should not,be issued pursuant to Rule 65
Dav ye Ly tle\\

of the Federal Rules of Civil Procedure enjoining/directing the-defendants, and anyone acting in

concert with them, during the pendency of this action:

{A) _ from soliciting, accepting, or performing reinsurance brokerage, claims
administration, consulting or other business performed by Willis Re or its parent companies and
other affiliates, including, but not limited to, Willis Towers Watson (collectively “Willis”), from
or with respect to (i) clients of Willis with whom Defendant David Littell (“Littell”) had business

contact or provided services, either alone or with others, while employed by Willis Re and,

further provided, such clients were clients of Willis cither on the date of termination of Littell’s

23501694v.4
Case 1:19-cv-09087-VEC Document 3 Filed 10/01/19 Page 2 of 6

employment with Willis Re or within twelve (12) months prior to such termination (the
“Restricted Clients”) and (ii) active prospective clients of Willis whom Littell had business
contacts, either alone or with others, regarding the business of Willis, within six (6) months
prior to termination of Littell’s employment with Willis Re (the “Restricted Prospects”);

(B) from directly or indirectly inducing Restricted Clients or Restricted
Prospects to terminate, cancel, not renew, or not place business with Willis;

(C) fron ws directly or indirectly performing or supervising the
performance of services or provision of products of the type sold or provided by Littell while
employed by Willis Re on behalf of any Restricted Clients or Restricted Prospects;

(D) from directly or indirectly soliciting or endeavoring to cause any employee
of Willis Re to leave employment with Willis Re;

(E) from using, disclosing, or transmitting for any purpose, including the
solicitation of business, the information contained in the records of Willis including, but not
limited to, the name, addresses, and financial information of Willis or any Willis client or
prospective client or using, disclosing or transmitting for any purpose, including the solicitation
of business, any Confidential Information as defined in the Employment Agreement;

(F) _ from disclosing or using for their own purpose, or for the purpose of any
other person or entity, any of Willis’s trade secrets or other Confidential Information (as defined
in the Employment Agreement);

(G) from destroying, erasing, or otherwise making unavailable for further
proceedings in this matter, or in any arbitration proceeding between the parties, any records or
documents (including data or information maintained in computer media) in Littell’s or Lockton

Re’s possession or control which were obtained from or contain information derived from any of

23501694v.4
Case 1:19-cv-09087-VEC Document 3 Filed 10/01/19 Page 3 of 6

Willis’s records, which pertain to Willis, Willis’s clients or prospective clients, or which relate to
any of the events alleged in the Petition in this action;

(H) to return to Willis Re’s counsel any and all records or information
pertaining to Willis, Willis’s Confidential Information or trade secrets, whether in the original,
copies, computerized, handwritten, or any other form, and purge such information from his or its
possession, custody, or control, within 24 hours of notice to Littell or Lockton Re or their
counsel of the terms of the Court’s Order provided, however, that any information so purged
shall be printed and saved to a computer disk or similarly accessible and readable recording
device prior to purging and be returned to Willis Re pursuant to this paragraph;

(1) other and further ways necessary to bring Defendants into full and complete
compliance and conformance with Littell’s contractual obligations under the Employment
Agreement; and it is further

ORDERED that, sufficient reason having been shown therefor, pending the hearing of
Plaintiff's application for a wie ae injunction, pursuant to Rule 65 of the Federal Rules of
Mee ve latha (5
Civil Procedure, tiié“Defeadants, and anyone acting in concert with them, dre temporarily
restrained and enjoined:

(A) _ from soliciting, accepting, or performing reinsurance brokerage, claims
administration, consulting or other business performed by Willis Re or its parent companies and
other affiliates, including, but not limited to, Willis Towers Watson (collectively “Willis”), from
or with respect to (i) clients of Willis with whom Littell had business contact or provided
services, either alone or with others, while employed by Willis Re and, further provided, such
clients were clients of Willis cither on the date of termination of Littell’s employment with

Willis Re or within twelve (12) months prior to such termination (the “Restricted Clients”) and

23501694v.4

VO
Case 1:19-cv-09087-VEC Document 3 Filed 10/01/19 Page 4 of 6

(ii) active prospective clients of Willis with whom Littell had business contacts, either alone or
with others, regarding the business of the Willis within six (6) months prior to termination of
Littell’s employment with Willis Re (the “Restricted Prospects”);

(B) from directly or indirectly inducing Restricted Clients or Restricted
Prospects to terminate, cancel, not renew, or not place business with Willis Re;

(C)} from "isittell directly or indirectly performing or supervising the
performance of services or provision of products of the type sold or provided by Littell while
employed by Willis Re on behalf of any Restricted Clients or Restricted Prospects;

(D) from directly or indirectly soliciting or endeavoring to cause any employee
of Willis Re to leave employment with Willis Re;

{E) from using, disclosing, or transmitting for any purpose, including the
solicitation of business, the information contained in the records of Willis, including, but not
limited to, the name, addresses, and financial information of Willis or any Willis client or
prospective client or using, disclosing or transmitting for any purpose, including the solicitation
of business, ary Confidential Information as defined in the Employment Agreement;

(F) from disclosing or using for their own purpose, or for the purpose of any
other person or entity, any of Willis’s trade secrets or other Confidential Information (as defined
in the Employment Agreement);

(G) from destroying, erasing, or otherwise making unavailable for further
proceedings in this matter, or in any arbitration proceeding between the parties, any records or

documents (including data or information maintained in computer media) in Littell’s -or-zoekten

Res possession or control which were obtained from or contain information derived from any of

23301694v.4

VC
Case 1:19-cv-09087-VEC Document 3 Filed 10/01/19 Page 5 of 6

Willis’s records, which pertain to Willis, Willis’s clients or prospective clients, or which relate to
any of the events alleged in the Petition in this action;

(H) to return to Willis Re’s counsel any and all records or information
pertaining to Willis, Willis’s Confidential Information or trade secrets, whether in the original,
copies, computerized, handwritten, or any other form, and purge such information from his or its
possession, custody, or control, within 24 hours of notice to Littell 6¥daxktemeRe or et
counsel of the terms of the Court’s Order provided, however, that any information so purged
shall be printed and saved to a computer disk or similarly accessible and readable recording
device prior to purging and be returned to Willis Re pursuant to this paragraph; and,

(1) other and further ways necessary to bring Defendants into full and complete
compliance and conformance with Littell’s contractual obligations under the Employment
Agreement; and its is further

ORDERED, that the parties shall be permitted to conduct discovery on an

expedited basis, commencing October ) , 2019 and ending och. le , 2019; and it is

further

ORDERED that security in the amount of $ 25, O60 be posted by the
Plaintiff prior to 6 ck \ , 2019, at SACU o'clock in the a Aw, noon of that day; and
it is further

ORDERED, that answering papers, if any, must be served by hand or by email on

a oe gs CO Athy \\
Plaintiff's attorneys of record in this action no later than 5:00 p.m. on ,
2019, and reply papers, if any, must be served by hand or email upon Defendants no later than

5:00 pm. on OCR (\_, 2019: and it is further

23501694 v.4

ve
Case 1:19-cv-09087-VEC Document 3 Filed 10/01/19 Page 6 of 6

 

ORDERED that personal service of a copy of this Order-ami-th xed
affidavits and pleadings upon the Defendants or their counsel on or before _ocioeleyi ne

 

noen;———"—_, 20T9; shall be deémeéd good and sufficient service thereof.
Dent wn os bel, Bede’) the Prelims
OLDEN ED [net GA of Ohne (Le ")
Layer Kun eanine Vlamn(t WAX st prov an Wn fwarneth W megacd ys
Times Ui sere SO ORDERED {ta
patep: UA. 1 2019 ‘ GC
New York, New York Vk

United States District Gudge

 

DEAD ek tl, VRow \\ oxterd wre Hay

Ot
4 A LAA Cnn On cf a pach es hae \V
\ Ginn S
4 itre as ns a (Qc ul 2s, een

ch aenshy £ all wn ombas
cf Lock hn Lnsuarc< fray ey LC

  

 

23501694¥.4
